Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "rose-gold-colored" in claims 1 and 8 is a relative term which renders the claim indefinite.  The term "rose-gold-colored" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not known, for example, if a pinkish or yellowish will meet the limitation; or if it’s a combination of pink and yellow, what percentage of the two will meet the limitation.  For the purpose of further examination, any copper alloy with overlapping composition will be considered meeting this limitation.
Claims 2-6 and 9-13 are rejected likewise as depending on claim 1 and claim 8 respectively.
The term “atomic fraction of Al, Mg, and Zn is 0.5 to 1.5 :0.5 to 1.5 : 0.5 to 1.5” in claims 2 and 9 is misleading and the meaning is not clear.  It can mean atomic fraction of Al, Mg, and Zn in the total alloy including copper content. The specification seems to disclose the relationship of Al:Mg:Zn as atomic ratio not including copper [Table 2 and 4 spec.].  For the purpose of further examination, the term is interpreted as “atomic ratio of Al: Mg: Zn is 0.5 to 1.5 :0.5 to 1.5 : 0.5 to 1.5”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al (US 5004520 A).
Regarding claims 1 and 8, Tsuji teaches a copper foil comprising chemical composition overlapping the claimed ranges:
Element
Claim 1
Tsuji [col.3 ln.65]
Al
 0.07 to 0.21
0.01-0.5
Mg
0.06 to 0.19
0.01-0.5
Zn
0.17 to 0.52
0.01-1
Cu & impurities
balance
balance


It is noted that the aforementioned overlap is prima facie evidence of obviousness (see MPEP 2144.05(I)).
The claimed sum of the aluminum (Al), the magnesium (Mg), and the zinc (Zn) being 0.5 to 1.5 at % is satisfied when the weight percent is chosen within the claimed ranges.  For example, when Al=0.11%, Mg=0.10%, Zn=0.27%, and balance is Cu, which are within Tsuji’s ranges, the sum of Al, Mg, Zn is 0.26+0.26+0.26=0.78 at%.
The recited “a vehicle interior material” is purpose or intended use limitation which will be met by any product that can be used as a vehicle interior material.  The copper foil of the prior art can be reasonably put inside a vehicle interior and thus meeting this limitation.
The recited “rose-gold-colored” is reasonably considered to be an aesthetic factor which has no mechanical function and cannot be relied upon to patentably distinguish the claimed invention from the prior art (MPEP 2144.04(I)), absent concrete evidence to the contrary.  In addition, applicant discloses that “The present disclosure is characterized to realize a rose gold color by combining aluminum (Al), magnesium (Mg), and zinc (Zn) with copper (Cu) in the above amounts” [0011 spec.].  Since Tsuji teaches overlapping composition, the recited rose-gold-color is expected to be present.

Regarding claims 2 and 9, the claimed atomic ratio merely further limits the Al, Mg, and Zn composition.  However, the Tsuji composition still overlaps such that prima facie obviousness still exists.  The examiner calculates that when selecting Al=0.11%, Mg=0.10%, Zn=0.27%, and balance is Cu, which are within Tsuji’s ranges, the at% of Al, Mg, Zn is 0.26, 0.26, and 0.26, respectively; and the atomic ratio is 1:1:1.

Regarding claim 3 and 10, the examiner calculates that when selecting Al=0.11%, Mg=0.10%, Zn=0.27%, and balance is Cu, which are within Tsuji’s ranges, the amount of Al is smaller than the sum of Mg and Zn.

Regarding claims 4 and 11, Tsuji teaches the ingredients of the rolled copper foil “inhibit the development of the (100) orientation that is the recrystallized texture structure of copper” 

Regarding claims 5 and 12, Tsuji teaches the thickness of the copper foil to be 15-30 µm [col.5 ln.30] (0.015-0.030 mm), meeting the claimed 0.2 mm or less.  The recited “during hot rolling at a reduction rate of 20% at 500°C” is a product-by-process limitation.  Since the specification does not disclose any specific structure imparted by this process, it is reasonably assumed that no particular structure is associated with this process and thus the process does not add further patentable weight. See MPEP 2113.  Therefore, the examiner reasonably considers the copper alloy of the prior art to meet the instant claim absent concrete evidence to the contrary.  Alternatively, Tsuji also teaches hot rolling as stated previously, which imparts a hot rolled structure as would have been recognized by one of ordinary skill.

Regarding claims 6 and 13, Tsuji is silent about surface hardness.  However, applicant discloses “Formation of precipitate or crystallization in the rose-gold-colored copper alloy may be prevented by controlling the element content thereof. Thus, the copper alloy having high hardness and excellent formability balance can be obtained” [0015 spec.]. Since Tsuji teaches similar composition and no precipitate or crystallization is present, as stated above, the product is expected to be the same and thus the surface hardness is expected to be present.

Regarding claims 7 and 14, applicant discloses that “the atomic fraction of aluminum (Al), magnesium (Mg), and zinc (Zn) may be 0.5 to 1.5 0.5 to 1.5 0.5 to 1.5. When the condition of the above atomic fraction is satisfied, the a* value indicating red in the CIE Lab color space increases.” [0013 spec.].  Since Tsuji teaches overlapping composition as stated above, the recited color space is expected to be present.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Examiner, Art Unit 1734